 1
 2
 3
 4
 5
 6
 7
 8                                        UNITED STATES DISTRICT COURT
 9                                       EASTERN DISTRICT OF CALIFORNIA

10
11   RHONDA HAGWOOD                                       CASE NO. 1:18-cv-01092-JLT
12                                                        [PROPOSED] ORDER GRANTING JOINT
                            Plaintiff,
13   vs.                                                  STIPULATION RE: CONTINUANCE OF
                                                          THE MOTION TO COMPEL NON PARTY
14   KERN COUNTY, et. al.                                 (Doc. 36)

15            Defendants.
16
17
              UPON GOOD CAUSE SHOWN, IT IS HEREBY ORDERED:
18            That the Court approves the Joint Stipulation to continue the Motion to Compel Non Party. The
19   hearing date of the Motion to Compel is continued from the present date of December 19, 2019 to the
20   new date of January 16, 2020 at 9:00 a.m.

21
     IT IS SO ORDERED.
22
23         Dated:   December 12, 2019                         /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28
